DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 20 are pending.  Claims 1 – 14 were amended.  Claims 15 – 20 are new.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 March 2022 includes a Japanese office action.  As this document was not submitted in English, it has not been considered.

Specification
The disclosure is objected to because of the following informalities: page 9 refers to “the term <control unit>”, where the inequality symbols should be quotation marks.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification finds support for the “sensing unit” on page 10, as “The sensing unit 110 includes a current sensor 111, a voltage sensor 112 and a temperature sensor 113”.  For the purpose of the instant examination, the Examiner interprets the “Sensing unit” as comprising these three sensors.  Page 9 states that “Additionally, the term <control unit> as used herein refers to a processing unit of at 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 and 11 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
A battery management apparatus, comprising: 
a sensing unit configured to detect a current, a voltage, and a temperature of a battery; and 
a control unit configured to: 
generate a first data set including:
		a first current value indicating the detected current; 
		a first voltage value indicating the detected voltage; and 
a first temperature value indicating the detected temperature; 
		generate a second data set from the first data set using an error generator; 
		determine a first candidate value for a state of charge (SOC) of the battery, based on the first current value, using ampere counting; 
	determine a second candidate value for the SOC, based on the first data set, using an extended Kalman filter; 
	determine a third candidate value for the SOC, based on the second data set, using the extended Kalman filter; 
	determine a first difference value between the first candidate value and the second candidate value; 
	determine a second difference value between the first candidate value and the third candidate value; and 
		determine the first candidate value as the SOC when the first difference value is larger than a threshold value.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “generate a second data”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  A review of the specification finds that the recited error generator amounts to the application of a mathematical formula similar to “a*x + b”, where x is one of voltage, current, or temperature.
The limitation of “determine a first candidate value ... using ampere counting”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  The process of “ampere counting”, also known as “coulomb counting” in the art, amounts to a mathematical integration of a detected current with respect to time.	The limitations of “determine a second candidate value” and “determine a third candidate value”, as drafted, are processes that, under its broadest reasonable interpretation, covers mathematical concepts.  The process of “ampere counting”, also known as “coulomb counting” in the art, amounts to a mathematical integration of a detected current with respect to time.
The limitations of “determine a first difference value” and “determine a second difference value” as drafted, are processes that, under its broadest reasonable interpretation, covers mathematical concepts.  Each of the two determination steps amount to the mathematical operation of subtracting one value from another.  
The limitation of “determine the first candidate value”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  The process of “determination”, amounts to the evaluation of a mathematical inequality between two variables.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the limitation of “generate a first data set” amounts to data collection of the variables needed for the mathematical operations comprising the abstract idea.  The claims recite a sensing unit, which is interpreted as a collection of three sensors.  These sensors provide data that is required for the application of the abstract idea.  The acquisition of data is recited at a high level of generality, and lacks specific narrowing details regard how the data is produced or what the data represents.  The claim is silent with regard to an effect of the analysis.    The claim also recites a control unit, which has been interpreted as software executed by a generically recited computer.  As such, the processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the generation and determination steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The addition of a set of generically recited sensors, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

Independent claim 12 is similar to claim 1, but removes the elements of a processor and the three sensors.  The claim is not patent eligible.
Dependent claims 2 – 9 and 13 – 20 add further details to the identified abstract idea, but do not add additional elements that could be analyzed as amounting to “significantly more” than the abstract idea when considered individually or as an ordered combination with the elements of the independent claims.  The claims are not patent eligible.

Dependent claim 10 adds the element of “controlling a switch installed on a current path of the battery”.  This element provides a practical application of the abstract idea, and this claim is patent eligible. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9 – 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuper et al., US 2017/0242078 (hereinafter 'Kuper') in view of Rausch et al., “Set-based State of Charge Estimation for Lithium-ion Batteries” (hereinafter 'Rausch').

Regarding claim 1: Kuper teaches a battery management apparatus ([0038, Fig 2]: discloses a control module 32 that controls components of the battery system 12), comprising: 
a sensing unit configured to detect a current, a voltage, and a temperature of a battery ([0041, Fig 2]: discloses sensors 38 that measure “current, voltage, temperature, and the like regarding the battery module 28 or 30”); and 
a control unit configured to ([0038, Fig 2]: discloses a control module 32): 
generate a first data set including:
		a first current value indicating the detected current ([0044, Fig 4]: discloses measuring the terminal current); 
		a first voltage value indicating the detected voltage ([0044, Fig 4]: discloses measuring terminal voltage 52); and 
a first temperature value indicating the detected temperature ([0044, Fig 4]: discloses measuring the temperature); 
		determine a first candidate value for a state of charge (SOC) of the battery, based on the first current value, using ampere counting ([0100, Fig 10]: discloses calculating a state of charge SOC(1) based on a current integration process); 
		determine a second candidate value for the SOC, based on the first data set, using an extended Kalman filter ([0066, 0100; Figs 6A,10]: discloses calculating a state of charge SOC(3) based on a Kalman filter that uses the measured current and voltage); 
		determine a third candidate value for the SOC ([0100, Fig 10]: discloses calculating a state of charge SOC(2) using a parallel current integration process);
		determine a first difference value between the first candidate value and the second candidate value ([0100, Fig 10]: discloses calculating a difference between SOC(1) and SOC(3), labelled as ΔSOCk); 
		determine a second difference value between the first candidate value and the third candidate value ([0100, Fig 10]: discloses calculating a difference between SOC(1) and SOC(2), labelled as ΔSOC&Q); and 
		determine the first candidate value as the SOC when the first difference value is larger than a threshold value ([0105]: discloses that the value SOC(3) is not used when the value is outside the values defined by ΔSOC&Q, leaving SOC(1) as the calculated SOC value).

Kuper is silent with respect to 
generate a second data set from the first data set using an error generator; and
	determine a third candidate value for the SOC, based on the second data set, using the extended Kalman filter.

Rausch teaches calculating the state of charge of batteries using a set-based estimation that “takes measurement and parameter uncertainties explicitly into
account” ([Abstract]) that includes
generate a second data set from the first data set using an error generator ([page 1568, right col., para. 3; 1569, right column, para 5]: discloses handling all measurements as a range of values within a given interval, and selecting particular sets of measurement point values using a moving window);
	determine a third candidate value for the SOC, based on the second data set ([page 1570, left column, para 1 and 2; Fig 7]: discloses calculating a range of values of state of charge at different moments in time, using the different potential measurement point values).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kuper in view of Rausch to enable calculation of a range of possible states of charge given the known uncertainty values (as discussed in paragraph [099] of Kuper) to achieve a more precise estimate of the state of charge of the battery.

Regarding claim 2: Kuper in view of Rausch teaches the battery management apparatus according to claim 1, as discussed above.
Kuper is silent with respect to wherein:
the second data set includes: 
a second current value; 
a second voltage value; and 
a second temperature value; and 
the two values included in each of at least one of a first pair of the first current value and the second current value, a second pair of the first voltage value and the second voltage value, and a third pair of the first temperature value and the second temperature value are different from each other.

Rausch teaches calculating the state of charge of batteries using a set-based estimation that “takes measurement and parameter uncertainties explicitly into
account” ([Abstract]) that includes a moving window to select the range of values to use in calculating the state of charge.  This window will generate a number of points that have different voltage, current, and temperature values at each time step ([page 1569, left column, para 6; Fig 5]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kuper in view of Rausch to enable calculation of a range of possible states of charge given the known uncertainty values (as discussed in paragraph [099] of Kuper) to achieve a more precise estimate of the state of charge of the battery.

Regarding claim 9: Kuper in view of Rausch teaches the battery management apparatus according to claim 1, as discussed above, wherein the control unit is further configured to determine the second candidate value as the SOC, when the first difference value is equal to or smaller than the threshold value (Kuper: [0100, 0101]: discloses that the current capacity estimate is used in the case where there is a small variation in the mean error value).

Regarding claim 10: Kuper in view of Rausch teaches the battery management apparatus according to claim 1, as discussed above, wherein the control unit is configured to: 
selectively output a switching signal for controlling a switch installed on a current path of the battery (Kuper: [0038]: discloses relays (switches) that are operated by the control module 32 to regulate the storing of electrical energy); and 
regulate a duty cycle of the switching signal below a reference duty cycle, when the second difference value is smaller than the first difference value (Kuper: [0038]: discloses the control module 32 modifying the current flow based on needs for load balancing, or to control the state of charge of each battery module).

Regarding claim 11: Kuper in view of Rausch teaches a battery pack comprising the battery management apparatus according to claim 1 (Kuper: [0032, 0036; Fig 2]: discloses a battery system 12 that includes a set of batteries 28, 30).

Regarding claim 12: Kuper teaches a battery management method ([0038, Fig 2]: discloses a control module 32 that controls components of the battery system 12), comprising: 
detecting a current, a voltage, and a temperature of a battery ([0041, Fig 2]: discloses sensors 38 that measure “current, voltage, temperature, and the like regarding the battery module 28 or 30); 
generating a first data set including; 
a first current value indicating the detected current ([0044, Fig 4]: discloses measuring the terminal current); 
a first voltage value indicating the detected voltage ([0044, Fig 4]: discloses measuring terminal voltage 52); and 
a first temperature value indicating the detected temperature ([0044, Fig 4]: discloses measuring the temperature); 
determining a first candidate value for a state of charge (SOC) of the battery, based on the first current values using ampere counting ([0100, Fig 10]: discloses calculating a state of charge SOC(1) based on a current integration process);
determining a second candidate value for the SOC, based on the first data seta using an extended Kalman filter ([0066, 0100; Figs 6A,10]: discloses calculating a state of charge SOC(3) based on a Kalman filter that uses the measured current and voltage); 
determining a third candidate value for the SOC ([0100, Fig 10]: discloses calculating a state of charge SOC(2) using a parallel current integration process); 
determining a first difference value between the first candidate value and the second candidate value ([0100, Fig 10]: discloses calculating a difference between SOC(1) and SOC(3), labelled as ΔSOCk);
determining a second difference value between the first candidate value and the third candidate value ([0100, Fig 10]: discloses calculating a difference between SOC(1) and SOC(2), labelled as ΔSOC&Q); and 
determining the first candidate value as the SOC when the first difference value is larger than a threshold value ([0105]: discloses that the value SOC(3) is not used when the value is outside the values defined by ΔSOC&Q, leaving SOC(1) as the calculated SOC value).

Kuper is silent with respect to 
generating a second data set from the first data set using an error generator; 
determining a third candidate value for the SOC, based on the second data set, using the extended Kalman filter;

Rausch teaches calculating the state of charge of batteries using a set-based estimation that “takes measurement and parameter uncertainties explicitly into
account” ([Abstract]) that includes
generating a second data set from the first data set using an error generator ([page 1568, right col., para. 3; 1569, right column, para 5]: discloses handling all measurements as a range of values within a given interval, and selecting particular sets of measurement point values using a moving window);
	determining a third candidate value for the SOC, based on the second data set ([page 1570, left column, para 1 and 2; Fig 7]: discloses calculating a range of values of state of charge at different moments in time, using the different potential measurement point values).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kuper in view of Rausch to enable calculation of a range of possible states of charge given the known uncertainty values (as discussed in paragraph [099] of Kuper) to achieve a more precise estimate of the state of charge of the battery.

Regarding claim 13: Kuper in view of Rausch teaches the battery management method according to claim 12, as discussed above.
Kuper is silent with respect to wherein:
the second data set includes: 
		a second current value; 
		a second voltage value; and 
		a second temperature value; and 
the two values included in each of at least one of a first pair of the first current value and the second current value, a second pair of the first voltage value and the second voltage value, and a third pair of the first temperature value and the second temperature value are different from each other.

Rausch teaches calculating the state of charge of batteries using a set-based estimation that “takes measurement and parameter uncertainties explicitly into
account” ([Abstract]) that includes a moving window to select the range of values to use in calculating the state of charge.  This window will generate a number of points that have different voltage, current, and temperature values at each time step ([page 1569, left column, para 6; Fig 5]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kuper in view of Rausch to enable calculation of a range of possible states of charge given the known uncertainty values (as discussed in paragraph [099] of Kuper) to achieve a more precise estimate of the state of charge of the battery.

Regarding claim 20: Kuper in view of Rausch teaches the battery management method according to claim 12, as discussed above, further comprising determining the second candidate value as the SOC, when the first difference value is equal to or smaller than the threshold value (Kuper: [0100, 0101]: discloses that the current capacity estimate is used in the case where there is a small variation in the mean error value).

Notes with regard to Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Gelso et al., US 2019/0339333, discloses the use of a covariance model defined by cell model noise and measurement noise when using a Kalman fitter to estimate the state of charge of a battery ([0022, 0023]) 
Chaturvedi et al., US 2013/0311117, discloses adding noise to the voltage and current measurements of a battery to test the validity of a state of charge model ([0094])
Joe, US 2017/0199247, discloses the use of an Extended Kalman Filter to estimate the state of charge of a battery that includes increasing the difference between a noise regarding the state of charge and a noise regarding the polarization voltage ([0028])
Saha et al., US 8332342, discloses the use of an Extended Kalman Filter to estimate the state of charge of a battery that includes making predictions at multiple points ([col 10, line 66 – col 11, line 11])

Regarding claims 3 – 8 the closest prior art of record, Kuper and Rausch, either singularly or in combination, fail to anticipate or render obvious.
the control unit is further configured to increase a ratio of second process noise to first process noise of the extended Kalman filter above a predetermined reference ratio, when the second difference value is smaller than the first difference value, 
in combination with all other limitations of the claim as claimed and defined by the applicant. 
	
Regarding claims 14 – 19 the closest prior art of record, Kuper and Rausch, either singularly or in combination, fail to anticipate or render obvious.
increasing a ratio of second process noise to first process noise of the extended Kalman filter above a reference ratio, when the second difference value is smaller than the first difference value, 
in combination with all other limitations of the claim as claimed and defined by the applicant. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.